UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 14, 2016 I.D. SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 001-15087 22-3270799 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 123 Tice Boulevard, Woodcliff Lake, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (201) 996-9000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. I.D. Systems, Inc. (the “Company”) held its 2016 annual meeting of stockholders (the “Annual Meeting”) on June 14, 2016. At the Annual Meeting, the Company’s stockholders were asked to vote upon: 1. The election of five directors, each to serve until the Company’s 2017 annual meeting of stockholders and until their respective successors are duly elected and qualified.The nominees for election were Kenneth Brakebill, Michael Brodsky, Kenneth Ehrman, Ron Konezny and Tony Trousset; 2. The ratification of the appointment of EisnerAmper LLP (“EisnerAmper”) as the independent registered public accounting firm of the Company for the fiscal year ending December 31, 2016; and 3. An advisory (non-binding) vote to approve the Company’s executive compensation. The results of the matters voted on at the Annual Meeting, based on the presence in person or by proxy of holders of record of 12,437,911 shares of the 13,824,544 shares of the Company’s common stock entitled to vote, were as follows: 1. The election of each of Messrs. Brakebill, Brodsky, Ehrman, Konezny and Trousset as directors of the Company to serve until the 2017 annual meeting of stockholders and until their respective successors are duly elected and qualified was approved as follows: For Withheld Broker Non-Votes Kenneth Brakebill Michael Brodsky Kenneth Ehrman Ron Konezny Tony Trousset 2. The stockholders ratified the appointment of EisnerAmper as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2016. The voting results were as follow: For Against Abstain Broker Non-Votes 3. The stockholders approved an advisory resolution on executive compensation. The voting results were as follows: For Against Abstain Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. I.D. SYSTEMS, INC. By: /s/ Ned Mavrommatis Name:Ned Mavrommatis Title:Chief Financial Officer Date: June 14, 2016
